Citation Nr: 1138157	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for mechanical low back pain, to include as secondary to service-connected disabilities.

3.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, with disc bulges at C5, C6 and C7, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of the patella of the right knee, with possible degenerative changes, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chondromalacia of the patella of the left knee, with possible degenerative changes, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for eczema and folliculitis of the trunk, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for erectile dysfunction and mechanical low back pain, and denied increased ratings for degenerative disc disease of the cervical spine, right knee chondromalacia of the patella, left knee chondromalacia of the patella, and eczema and folliculitis of the trunk.  

The Veteran testified before the undersigned at an August 2011 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The most recent VA examination in connection with the Veteran's service-connected degenerative disc disease of the cervical spine was conducted in December 2009.  During his August 2011 Video Conference hearing, the Veteran reported that his disability has increased in severity since that time.  Specifically, he reported that he experiences daily flare-ups of pain and stiffness in the cervical spine, at a level of 8 or 9 out of 10, as well as reduced range of motion in the cervical spine due to pain.  He also reported that he has daily back spasms.  See August 2011 hearing transcript.

The most recent VA examination in connection with the Veteran's service-connected chondromalacia of the patella of the right and left knees, with possible degenerative changes, was also conducted in December 2009.  During his August 2011 Video Conference hearing, the Veteran reported that his disabilities had increased in severity since that time.  Specifically, he reported that he experiences daily pain in both knees, at a level of 9 out of 10, as well as daily instability and locking of the knee joints.  He also reported that he experiences pain on motion of the knees at approximately 70 degrees.  See August 2011 hearing transcript.

The most recent VA examination in connection with the Veteran's service-connected eczema and folliculitis of the trunk was also conducted in December 2009, with an addendum submitted in January 2010.  During his August 2011 Video Conference hearing, the Veteran reported that his disability had increased in severity since that time.  Specifically, he reported that his flare-ups of the skin condition occur more often-two to three times per week.  He also reported that it takes approximately one week of using his prescribed cream to control the condition, and that he sometimes has a discharge.

The Board also notes that the Veteran's skin disability is rated under Diagnostic Code (DC) 7806, which provides that in addition to the applicable rating criteria under DC 7806, the condition can also be rated as disfigurement of the head, face, and neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  
The Veteran has not reported that his skin disability affects his head, face or neck, so Diagnostic Code 7800 would not apply.  However, neither the December 2009 examination nor the January 2010 addendum provided sufficient information for rating the disability under Diagnostic Codes 7801-7805 for scars, other than the head face or neck.  Furthermore, color photographs were not made.  The AMC or RO must make an attempt to provide the Veteran with a contemporaneous examination with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his cervical spine, right and left knee and skin disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that during his August 2011 hearing, the Veteran reported that he had received approximately twelve sessions of chiropractic treatment from Dr. Vuotto, a private doctor that he was referred to through the VA on a fee basis.  The claims folder does not contain records of treatment from Dr. Vuotto.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently demonstrated ED is related to his service-connected orthopedic disabilities, to include his cervical spine degenerative disc disease.  In the alternative, he contends that he developed ED as a result of medications (Plavix, Lisinopril and Metoprol), some taken for his service-connected heart disability.  See October 2005 claim and August 2011 hearing transcript.

Service treatment records show that in December 1985, the Veteran was noted to have a laceration to the penis after cutting it with his zipper.  In September 1996, he complained of intermittent groin pain, which radiated through the penis.  Physical examination failed to identify any objective abnormality.  In October 1996, he complained of sharp pain through the shaft of the penis, three times per day, for 1 1/2 months.  He also complained of premature ejaculation, decreased erection and intermittent episodes of penile shift lasting 2-3 seconds.  The notes indicate that an STD workup was negative.  Notes also indicate that the Veteran had a history of chronic sinusitis and that he was taking three antihistamines and Entex.  Lab workup was within normal limits.  The provisional diagnosis was erectile dysfunction with premature ejaculation, possibly secondary to medication or physiological problems.  The Veteran was seen in the Neurology clinic in November 1996.  He complained of shooting pains for a fraction of a second in the testicles to the head of the penis, a decreased swelling during erection, and difficulty maintaining an erection.  He reported that his penis pain resolved after he stopped taking allergy medication and resumed after he started the medication again.  Objective examination was negative for the genital area.  Assessment was ED, with plan to screen for prolactin levels and change allergy medication.  Later treatment records referred to prostatic congestion, secondary to taking Entex, which was discontinued.  Separation examination in October 2002 was unremarkable for the external genitalia or findings of ED.
Private treatment records from RB, MD show that in August 2005, the Veteran was seen for complaints of ED for one year and decreased libido.  He also complained of intermittent testicular pain.  He reported that he had tried Viagra, unsuccessfully.  The plan was to check his testosterone and prolactin, and to try higher doses of Viagra and reevaluate in a month.  In September 2005, the Veteran reported that Viagra had failed, and that he experienced bilateral testicular pain, which radiated down the right leg.  Dr. RB opined that the testicular pain was nonurologic and possibly related to the Veteran's degenerative spinal disease.  He also noted that the Veteran was convinced that his testicular pain was ED or related.  He suggested that the Veteran try Levitra since the Viagra had failed.

The Veteran was afforded a VA genitourinary examination in December 2005.  At that time, he complained that he had not been able to have an erection for the previous two years.  He was noted to have a history of chronic back and neck problems, and was diagnosed with mechanical low back pain, without radiographic evidence of significant abnormality to the lumbar spine.  The examiner also opined that it was at least as likely that the Veteran's ED was caused by his chronic back problems as other causes.  He did not opine as to whether the ED was related to any of the Veteran's other service-connected disabilities, to include his chronic neck disability, or directly related to his active military service.  

In addition, during his August 2011 hearing, the Veteran testified that his VA cardiologist told him that the Metoprol he was taking for his service-connected heart condition, by itself, or in conjunction with all of his prescribed medications, may have been causing his ED.  

Outpatient treatment records from the VA Medical Center in Indianapolis show that the Veteran has been treated for ED, and has been prescribed Levitra, which was not helpful, and Viagra.

In light of the Veteran's contentions and testimony, the evidence of in-service and post-service treatment for ED, which was noted in service to be possibly related to medication or physiological disorders, the fact that the Veteran is currently service-connected for a heart disability and a cervical spine disability, and the private treatment records showing that the Veteran's ED may be related to his service-connected cervical spine disability, the Board has determined that he should be afforded a VA examination to determine the etiology of his ED.

The Veteran also contends that his currently diagnosed mechanical low back pain developed as a result of his service-connected knee disabilities.  Specifically, he claims that instability in his knees aggravates his low back disability.  See August 2011 hearing transcript.

Service treatment records show that from October to December 2002, the Veteran was treated for low back pain.  In October 2002, he was assessed with chronic low back pain.  A whole body scan, performed in November 2002, found no significant abnormalities within the entire spine.  In December 2002, he was assessed with a thoracic spine dysfunction.  At the time of his discharge, no diagnosis of any chronic low back disability was made.

During a VA spine examination in December 2005, the Veteran reported having continuous low back pain since 1984, after falling off a train car while loading it.  He reported that he was not given a diagnosis for his injury and that he was not hospitalized following the injury.  However, he reported having continuous low back pain since the injury.  The examiner diagnosed the Veteran with mechanical low back pain.  The examiner noted that the Veteran did not claim to be active enough to realistically have any symptoms of recurrent patellar subluxation, nor did he claim to have any of the symptoms associated with recurrent patellar syndrome.  He opined that it was unlikely that the Veteran's lumbosacral strain condition was caused or aggravated by his service-connected right or left knee disabilities.  He did not give a rationale for this opinion, which makes it inadequate for rating purposes.  Furthermore, as the examination was to assess the relationship between the Veteran's low back and his knees, the examiner did not opine as to whether the Veteran's low back disability was related to any other service-connected disabilities or directly related to his active military service.

In an August 2007 private medical opinion, JS, MD stated that the Veteran's low back condition was not likely caused by his cervical spine condition.  However, he did not provide a rationale for his opinion.  Nor did he indicate that he had reviewed the medical evidence of record, including the Veteran's entire claims file, prior to rendering his opinion.  The opinion therefore, lacks probative value.

In a February 2008 private medical opinion, TL, MD stated that the Veteran's service-connected cervical spine condition caused some aggravation to his lower back strain.  However, he also failed to provide a rationale for his opinion.  Nor did he indicate that he had reviewed the medical evidence of record, including the Veteran's entire claims file, prior to rendering his opinion.  Therefore, his opinion also lacks probative value.

The Veteran was afforded another VA examination in October 2008.  The Veteran reported that he strained his neck in 1990 and continued to have neck pain until his discharge.  He also complained of low back pain in the area of the belt line, which he reported started about the same time as his neck pain and also continued until his discharge in 2004.  He reported that he never complained about his back pain during service and was never examined for the back pain during active duty.  He reported that he was treated by VA physicians for continued neck and back pain following his discharge.  The examiner diagnosed low back pain, secondary to mechanical back syndrome.  He also noted that according to the Veteran, he had back complaints, which he never complained about and was never examined for during military service.  He opined that the Veteran's cervical spine condition did not cause his back problems, and that his back pain problem was not service-connected.  His rationale was that there was a lack of continuity of care during the Veteran's military service and physician attendance.  

The evidence of record shows that the Veteran has a current low back disability.  The evidence also shows that he was diagnosed in service with chronic low back pain and a lumbar strain.  The Veteran has reported that his low back disability is related to his cervical spine disability.  There is conflicting evidence of record with regard to the relationship between the Veteran's cervical spine disability and his low back disability, and none of the medical opinions of record are adequate for rating purposes.  See October 2008 VA examination report, August 2007 private medical opinion from JS, MD and February 2008 private medical opinion from TL, MD.  

The Board also notes that the Veteran testified during his August 2011 hearing that his low back disability is related to his service-connected knee disabilities.  The December 2005 VA examiner opined that the Veteran's low back disability was not related to his service-connected knee disabilities.  However, he did not provide a rationale for his opinion and therefore, the Board finds that the opinion is inadequate for rating purposes.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

As such, the Board has determined that the Veteran should be afforded a VA examination to determine the etiology of his low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any clinical records of chiropractic treatment by Dr. Vuotto, reported by the Veteran during his August 2011 hearing, in accordance with 38 C.F.R. § 3.159(e)(2).  The Veteran is advised that for VA to obtain these records, it may be necessary for him complete an authorization for their release and that he may submit these records himself.

The RO should also obtain any outstanding VA medical records dated from March 2010 to the present.  

2.  Then afford the Veteran a VA examination to evaluate the current severity of his cervical spine disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

In addition, the examiner should note all associated neurologic impairment, including the nerves affected.

3.  Then afford the Veteran a VA examination to evaluate the current severity of the right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

4.  Then afford the Veteran a VA examination to evaluate the current severity of his eczema and folliculitis.  The examiner should review the claims folder and note such review in the examination report or addendum.

All indicated studies should be performed.  The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disability.  The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service- connected skin disability.  

Any scars that are painful, deep or cause limitation of motion should be measured, and reported.  

The examiner also should note whether the Veteran's skin disability has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12- month period.  
Color photographs must be associated with the examination report.  The examiner should also report the percentages of the whole body and of exposed areas that are affected by the service connected skin condition.

5.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of his ED.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's ED is etiologically related to his active service or was caused or chronically worsened by service-connected disability, to include cervical spine degenerative disc disease and chondromalacia of the patella of the knees, or by medication taken for any of his service-connected disabilities, to include coronary artery disease.  The rationale for all opinions expressed must also be provided.  

6.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's low back disability is etiologically related to his active service or was caused or chronically worsened by service-connected disability, to include cervical spine degenerative disc disease and chondromalacia of the patella of the knees.  The rationale for all opinions expressed must also be provided.  

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

7.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information and opinions requested in this remand.

8.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

